Exhibit 10.1

EXECUTIVE SERVICES AGREEMENT

            This Executive Services Agreement (this "Agreement") is made
effective as of February 22, 2010 (the "Effective Date") by and between Uranium
Energy Corp., a Nevada corporation ("Company"), and Harry L. Anthony, an
individual ("Anthony").

RECITALS

            1.         In connection with the recent acquisition by Company of
South Texas Mining Venture, L.L.P. ("STMV"), the Company has requested Anthony
to serve, and Anthony has agreed to serve, as a director, officer and/or manager
for STMV, URN South Texas Project, Ltd. ("URN STP") and URN Texas GP, LLC ("URN
TX").

            2.         Company desires to indemnify Anthony regarding any acts
or omissions of Anthony with respect to STMV, URN STP, and/or URN TX, and
Anthony desires to receive such indemnification from Company, all on the terms
and conditions described herein.

AGREEMENT

            In consideration of the mutual covenants, conditions and agreements
contained herein and for such other good and valuable consideration, the receipt
and sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:

            1.         Executive Service. Anthony agrees to serve as a director,
officer and/or manager of STMV, URN South Texas Project, Ltd. and/or URN Texas
GP, LLC, as may be requested from time to time by Company or any applicable
subsidiary.

            2.         Indemnity. To the fullest extent permitted by Texas law,
including without limitation the Texas Business Organizations Code, Company
agrees to hold harmless, indemnify and defend Anthony from and against all
claims, causes of action, losses, damages, suits, judgments, settlements made by
any of Company, STMV, URN STP, or URN TX, and liability of every kind (including
all expenses of litigation, court costs and attorneys' fees) ("Losses") arising
from or related to Anthony's acts or omissions in his capacity as a director,
officer and/or manager of STMV, URN STP, or URN TX, or any successor entity.
Losses shall not include amounts paid to a claimant by insurance carried by
Company (but shall include remaining Losses in excess of such payments).

            3.         Limitation. The obligations of Company under this
Agreement shall not apply to the extent of any Losses caused by the gross
negligence or intentional misconduct of Anthony.

            4.         Indemnity under Governing Documents. In the event that
this Agreement is held unenforceable by a court of competent jurisdiction, any
indemnification of Anthony under (a) the governing documents of STMV, URN STP,
or URN TX and/or (b) the provisions of the Texas Business Organizations Code
shall continue to apply.

            5.         Amendment. Any amendment to this Agreement must be in
writing executed by both parties. Unless otherwise stated in the amendment, any
amendment of this Agreement shall be prospective only.



--------------------------------------------------------------------------------



            6.         Effect of Termination of Employment. Company's
obligations under this Agreement shall survive the termination of Anthony's
employment with Company, but only with respect to Losses arising from or related
to acts or omissions occurring prior to the date of such termination.

            7.         Governing Law and Venue. This Agreement shall be governed
by and construed under and in accordance with the laws of the State of Texas
without regard to its conflicts of law principles. Venue for any suit relating
to this Agreement shall be in any court of competent jurisdiction in Nueces
County, Texas.

            8.         Assignment; Prior Agreements. Neither party may assign
its rights under this Agreement in whole or in part without the prior written
consent of the other party. This Agreement constitutes the sole agreement of the
parties hereto with regard the subject matter of this Agreement.

Executed to be effective as of the Effective Date.

COMPANY

Uranium Energy Corp.



"Amir Adnani"


By: Amir Adnani, President & CEO



 

"Harry L. Anthony"


Harry L. Anthony, Individually



- 2 -

